Citation Nr: 0506957	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

This case was remanded by the Board in June 2004 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of arthritis.

2.  Post-service evidence is negative for joint pain for many 
years after military discharge.

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current diagnosis of polyarthralgia.

4.  A current diagnosis of arthritis is not of record.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal no complaints of, treatment 
for, or diagnosis of arthritis.  In a December 1970 Report of 
Medical History, the veteran self-reported that she had 
swollen and painful joints; however, the separation physical 
reflected a normal clinical evaluation of her upper and lower 
extremities, and spine.  Therefore, despite self-reporting 
swollen and painful joints, the Board finds no evidence of 
arthritis during active duty.

Post-service medical evidence is negative for symptomatology 
related to painful joints many years after discharge.  In 
1989, nearly 20 years after discharge, the veteran filed her 
first claims for service-connection for a variety of medical 
conditions, including urticaria, detached retina, Bartholin 
cyst, thyroidism, uterine bleeding, hypertension, heart 
condition, mastitis, anasarca, and carpal tunnel syndrome.  

In support of that claim, she submitted a statement from her 
private physician that she suffered from each of the 
conditions claimed.  However, the physician made no mention 
of treatment or complaints of joint pain or arthritis.  This 
tends to suggest to the Board that the veteran was not 
bothered by swollen or painful joints at that time.

Further, in an April 1997 statement, another private 
physician noted that she had treated the veteran for a skin 
rash.  The physician identified the veteran's additional 
medical problems as Bartholin's cyst, thyroidectomy, 
dysfunctional uterine bleeding, cystic mastitis, anasarca, 
and carpal tunnel syndrome.  But there was no mention of 
arthritis or symptoms which could reasonably be attributable 
to arthritis.  This, again, suggests to the Board that the 
veteran had not sought treatment for swollen or painful 
joints.

In a November 1997 private medical note, the veteran reported 
increased joint pain and was started on Indocin.  In December 
1997, she reported pain in her right arm and shoulder related 
to repetitive motion at work.  In January 1998, she was noted 
to be taking "Feverfew" for arthritis.  In an October 1998 
VA outpatient treatment record, one of the problems was 
listed as degenerative joint disease but there was no 
specific site listed.  

In a February 1999 private medical note, she was being 
treated for pain in her right arm, which was attributed to 
possible nerve compression, lateral epicondylitis, and 
tendonitis at the base of her thumb.  In March 1999, she was 
noted to have neck pain, which was thought to be related to a 
compressive lesion.  In May 1999, she filed a claim for 
arthritis.

In support of her claim, the veteran maintained that she was 
being treated by a certain VA physician for debilitating 
arthritis.  A review of the named-physician's notes indicated 
that she treated the veteran in March 2000 for, among other 
things, joint pain with a trial of Motrin.  However, the 
physician made no diagnosis with respect to arthritis.  In 
June 2000, the veteran was noted to complain of chronic 
fatigue and joint pain.  Questionable rheumatoid was noted.  
In August 2000, she was started on a trial of Feldene.  

In a December 2002 VA examination, the veteran related, among 
other things, a history of an aching sensation in her joints, 
including knees, hands, and low back, beginning in 1969.  She 
related that she could walk no more than one-half mile and 
had to be careful with prolonged typing.  The examiner 
reviewed the medical records and found, among other things, 
that the rheumatoid factor was negative.  In addition, X-rays 
of the hands, knees, and lumbar spine were normal.  After a 
physical examination, the final diagnoses included 
polyarthralgia.

In a September 2004 VA examination, the examiner stated that 
he had thoroughly reviewed the claims file and noted that the 
veteran had checked on her military medical history report 
that she had swollen and painful joints.  He remarked that 
military records showed no treatment for arthritis.  

The examiner also indicated that a review of VA records 
showed that she reported arthritis in October 1998 but there 
was no diagnosis of arthritis made and she had received no 
treatment for arthritis through VA.  He reflected that the 
sedimentation rate, ANA titer, and rheumatoid factor testing 
was all normal.  He noted that the veteran had never had any 
swelling in the joints, only complaints of some pain.  The 
joints she complained about were the knees, hips, and 
sacroiliac area.  He indicated that a knee examination in 
October 2002 was negative.

After a physical examination, the diagnoses included greater 
trochanter bursitis, mild, and arthralgias of the cervical 
spine.  The examiner reported that the hip and pelvis X-rays 
were normal.  He concluded that:

in my opinion [the veteran] suffers from 
polyarthralgia and I am unable to offer 
an opinion as to whether or not it is 
related to her service of over 30 years 
ago.  It would be pure speculation.

Based on the evidence above, the Board finds that the claim 
must be denied.  First, the Board finds that there is no 
clear diagnosis of arthritis.  While arthritis and 
degenerative joint disease have both been reported in the 
medical evidence, it appears to have been based on the 
veteran's own statements.  Of more significant probative 
value is X-ray evidence which failed to show arthritis.  
Specifically, X-rays of the hands, knees, and lumbar spine 
(the areas of arthritis claimed by the veteran) were reported 
as normal.  In addition, rheumatoid arthritis was ruled/out 
as evidenced by normal laboratory results.

Next, while the veteran was recently diagnosed with 
polyarthralgia, this condition is distinct from arthritis.  
Specifically, in accepted general medical principle terms, 
arthralgia is defined as "severe pain in a joint, especially 
one not inflammatory in character."  Arthritis is defined as 
"inflammation of a joint or a state characterized by 
inflammation of joints."  See Stedman's Medical Dictionary, 
26th ed. (1995).  As one condition is inflammatory 
(arthritis) and one is not (arthralgia), they are considered 
two separate and distinct disease entities.  In this case, 
the veteran has been diagnosed with arthralgia, which is a 
painful condition of the joints, but not arthritis, which has 
been claimed.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Notwithstanding the veteran's claim of arthritis, the Board 
finds that there was no evidence of arthritis in service, and 
no current diagnosis of arthritis is shown.  As such, the 
claim must be denied.

Next, even if the Board were to consider that the veteran has 
been diagnosed with arthritis, as it is mentioned in the 
medical records, the claim must still be denied.  To that 
end, the Board places significant probative value on the 
absence of a diagnosis of arthritis or symptomatology which 
could reasonably be associated with arthritis during active 
duty.  While she reported swollen and painful joints, there 
was no diagnosis of arthritis and the separation examination 
was normal.

Moreover, arthritis was not mentioned in the medical records 
until 1997, some 26 years after military discharge.  The 
Board places significant probative value on the gap of time 
between discharge from military service and the first 
notation of arthritis and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1971 and the first mention of the disorder in 
1997.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  

Finally, no physician has established a medical nexus between 
the veteran's complaints associated with arthritis and 
military duty.  To this end, the only examiner to directly 
address the issue determined that it was too speculative, 
given the amount of time since the veteran's military 
discharge, to establish a medical nexus between her current 
complaints and active duty.

Since arthritis was not noted in service, there is no 
possibility of showing continuity of symptomatology under 
38 C.F.R. § 3.303(b) ("where the condition noted during 
service . . . is not, in fact, shown to be chronic . . . [,] 
then a showing of continuity after discharge is required to 
support the claim.").  Inasmuch as arthritis was not noted 
in service or until many years after service, and no 
physician has indicated that her current joint symptomatology 
is related to any incident of the veteran's service, the 
Board finds that the claim must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in June 2001, July 2003, and July 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in December 2001 and December 2003.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices. 

The VCAA notice letters provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to her 
claim.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
April 2003 and October 2004 supplemental statements of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the notice letters was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service VA and private 
medical records relevant to the issue on appeal have been 
requested or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in September 2004.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for arthritis 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


